Citation Nr: 1536260	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-33 348	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1957.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a July 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A January 11, 2014, rating decision established service connection for bilateral hearing loss.  However, the Veteran did not submit a timely notice of disagreement to the rating assigned or the effective date.  A VA Form 646 submitted by rhe representative is dated on January 14, 2014, after the date of the January 11, 2014 rating decision, but prior to the February 3, 2014, notification of the January 2014 rating decision, continued to address the claim for service connection for bilateral hearing loss, and thus does not constitute a timely notice of disagreement on the issue of increased rating or earlier effective date.  At the July 2015 hearing, the Veteran presented testimony claiming an increased rating for bilateral hearing loss.  However, no appeal has been perfected as to that issue.  Therefore, that issue is not before the Board and is referred to the Agency of Original Jurisdiction for appropriate action.


FINDINGS OF FACT

Tinnitus is etiologically related to noise exposure sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Tinnitus is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2015).

When the evidence for and against the claim is in relative equipoise, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against a claim for the claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Tinnitus

The Veteran asserts that he has tinnitus due to hazardous noise exposure in service.  VA has conceded the Veteran's exposure to hazardous noise during active service. 

The service medical records are silent for complaints, treatment, or diagnosis for tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds that Veteran to be credible in that assertion.

At a July 2011 VA examination, the examiner indicated that Veteran denied ever having tinnitus.  

The Board finds that opinion is in conflict with other evidence and does not constitute probative evidence against the claim.  The examiner did not consider the Veteran's competent and credible reports that he first experienced tinnitus during active service and has continued to experience tinnitus since separation from active service.  Therefore, that opinion cannot serve as the basis for denial.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify ringing in his ears and his statements are found credible.

The Board has conceded the Veteran's exposure to excessive noise while in active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience ringing in his ears since service.  Those statements have been found credible by the Board.  While there is a medical opinions of record indicating that there is no diagnosis of tinnitus, that opinion has been found inadequate as it did not consider the Veteran's lay statements.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


